Citation Nr: 1628014	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 8, 2007, for the grant of service connection for an anxiety disorder with a history of posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the decision review officer (DRO) granted service connection for an anxiety disorder with a history of PTSD and assigned a 30 percent disability rating, effective May 8, 2007, the date of the Veteran's claim for service connection. 

The Veteran filed a timely notice of disagreement with the assigned effective date, which the RO interpreted as disagreement with the May 8, 2007, effective date of the grant of service connection.

In the Veteran's February 2009 substantive appeal (VA form 9), he requested a Board hearing before a Veterans Law Judge at the RO.  In December 2009, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for an anxiety disorder with a history of PTSD that was granted was filed on May 8, 2007.

2.  No document that can be construed as a claim for entitlement to service connection for a psychiatric disorder was received prior to May 8, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than May 8, 2007, for the grant of service connection for an anxiety disorder with a history of PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015), 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the earlier effective date claim being decided herein arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for an anxiety disorder with a history of PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In any event, the RO notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete his earlier effective date claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was then readjudicated in the January 2012 statement of the case (SOC).

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim.  There is no evidence that there are any outstanding records relevant to the claim. 

The Board will therefore proceed to the merits of the claim being decided herein.





II.  Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(i) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing); Brannon v. West, 12 Vet.App. 32, 35 (1998).

Here, the Veteran contends that he is entitled to an effective date prior to May 8, 2007, for the grant of service connection for an anxiety disorder with a history of PTSD.  Specifically, he claims that he should be awarded an effective earlier than May 8, 2007, because he was diagnosed with PTSD in June 1987.  

On May 8, 2007, he filed a claim of entitlement to service connection for PTSD, which was denied in a December 2007 rating decision.  In May 2008, the Veteran filed a notice of disagreement.  In September 2008 a SOC was issued and the Veteran filed a substantive appeal in February 2009.

In March 2010, the DRO granted entitlement to service connection for an anxiety disorder with a history of PTSD, effective May 8, 2007.  The effective date assigned was the date of the Veteran's first formal application for compensation for PTSD.  

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and cannot identify any communication or documents that can be construed as a claim of entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder, prior to the date of his claim in May 8, 2007.  The documents of record consist of the Veteran's statements relating to the herbicide exposure, Army National Guard service treatment records (STRs), STRs, educational benefits, and VA treatment records.  

Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides: Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

The Board has considered whether VA treatment records documenting diagnoses of PTSD and/or anxiety disorder prior to the May 8, 2007 claim may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  However, prior to the March 2010 rating decision that is presently on appeal, there is no evidence of a formal claim for pension or compensation has been allowed or previously disallowed.  The Board notes there are two deferred rating decisions dated in March 1982, relating to herbicide exposure, however, a rating decision was not issued.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed.  Thus, in this case, there has been no prior allowance or disallowance of a formal claim, and 38 C.F.R. § 3.157 is therefore not for application.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, 12 Vet. App. at 34-35.
 
Thus, in order to constitute an informal claim in this case, a document would have to indicate an intent to apply for benefit.  In the instant case, in April 2010, the Veteran submitted VA treatment records including one dated in June 1987 noting that he was diagnosed with PTSD.  However, these treatment records, including the June 1987 VA treatment record, standing alone, cannot be construed as indicating an intent to apply for service connection for a psychiatric disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993) (the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection for the condition).  As there are no such documents dated prior to May 8, 2007 indicating an intent to file a claim for service connection for a psychiatric disorder, there is no basis to find that an informal claim was filed warranting an earlier effective date.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than May 7, 2008, for the grant of service connection for an anxiety disorder with a history of PTSD.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than May 7, 2008, for the grant of service connection for an anxiety disorder with a history of PTSD, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


